Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a length equal to or larger than a reference length as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
 invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6 are rejected under AIA  35 U.S.C. 103 as obvious over by Sakamoto (US 20140266541 A1).
Regarding Claim 1:
Sakamoto teaches that a coil component comprising: 
a magnetic base body (3, Fig. 12; para 0054) containing a plurality of metal magnetic particles and a binder (i.e. resin; see in para 0054) binding the plurality of metal magnetic particles together; and a coil conductor (21) provided in the magnetic base body and including a winding portion (77, see Drawing: 1) wound around a coil axis (not labeled; see Drawing: 1), wherein as viewed from a direction of the coil axis, the magnetic base body includes a core region (A1, Drawing: 1) enclosed by the winding portion.
While Sakamoto does not disclose a ratio of an area of the core region to a sum of an area of the winding portion and the area of the core region is 32% or larger. 
It would appear that given an area  of the core region to a sum of an area of the winding portion and the area of the core region would fall in the claimed range such that the range “32% or larger” would be met as the ratio {i.e. A1/(A1+A3) from Drawing: 1} encompasses a relative large range. 
In the alternative, it would have been obvious to provide an area of the core region  to a sum of an area of the winding portion and the area of the core region is 32% or larger which would meet the claimed relationship to provide a simple, easily produced electric component.

    PNG
    media_image1.png
    423
    466
    media_image1.png
    Greyscale

Drawing: 1, an annotated view of Fig. 12

Regarding Claim 2:
As applied to claim 1, Sakamoto teaches that wherein as viewed from the direction of the coil axis, a peripheral edge of the core region has no angles formed by two straight lines (construed from Drawing: 1).

Regarding Claim 3:
As applied to claim 1, Sakamoto teaches that wherein as viewed from the direction of the coil axis, a peripheral edge of the core region is formed of a curved line (construed from Drawing: 1).

Regarding Claim 4:
As applied to claim 1, Sakamoto teaches that wherein as viewed from the direction of the coil axis, the core region has a circular shape (construed from Drawing: 1).

Regarding Claim 6:
As applied to claim 1, Sakamoto teaches that wherein the magnetic base body has no cracks (construed from Fig. 12).
Sakamoto discloses the claimed invention except for magnetic base body having a length equal to or larger than a reference length, and the reference length is three times an average particle size of the plurality of metal magnetic particles.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have magnetic base body having a length equal to or larger than a reference length, and the reference length is three times an average particle size of the plurality of metal magnetic particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A). 

Claims 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto in view of Matsumoto et al. (US 20200411232 A1).
Regarding Claim 5:
As applied to claim 1, Sakamoto does not explicitly teach that at least one external electrode electrically connected to one end of the coil conductor and soldered to a substrate,
	However, Matsumoto teaches that the pair of electrodes 12 and 13 are soldered to the pair of electrodes 62 and 63 of the circuit substrate 61 respectively (see para 0079, Fig. 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakamoto in view of Matsumoto to have at least one external electrode electrically connected to one end of the coil conductor and soldered to a substrate so that connection reliability of the inductor can be improved (see para 0079).

Regarding Claim 7:
As applied to claim 5, the modified Sakamoto teaches that wherein the magnetic base body has a mounting surface (i.e. lower part body in Sakamoto’s Fig. 12) extending in one axial direction perpendicular to the coil axis, wherein the at least one external electrode comprises a first external electrode and a second external electrode, wherein the first external electrode (22, Fig. 12, see Sakamoto’s Fig. 12; para 0098) and the second external electrode (23) are provided on the mounting surface and separated from each other in the one axial direction, and 
The modified Sakamoto discloses the claimed invention except for wherein a dimension of the mounting surface in the one axial direction is 4.5 mm or smaller. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a dimension of the mounting surface in the one axial direction is 4.5 mm or smaller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A).
Furthermore, Matusra (US 20190392978 A1) discloses in para 0046 that the electronic component 10 that includes a coil therein has a length (the dimension in the direction L) of 1.0 to 2.6 mm, a width (the dimension in the direction W) of 0.5 to 2.1 mm, and a thickness (the dimension in the direction T) of 0.5 to 1.0 mm.
Therefore, it would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dimension of the mounting surface in the one axial direction is 4.5 mm or smaller as claimed to meet design requirement for certain application. 

Regarding Claim 8:
As applied to claim 1, Sakamoto does not teach that a substrate soldered to at least one external electrode of the col component.
However, Matsumoto teaches that the pair of electrodes 12 and 13 are soldered to the pair of electrodes 62 and 63 of the circuit substrate 61 respectively (see para 0079, Fig. 22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sakamoto in view of Matsumoto to have that a substrate soldered to at least one external electrode of the col component so that connection reliability of the inductor  can be improved (see para 0079).

Regarding Claim 9:
As applied to claim 8, the modified Sakamoto teaches that an electronic device comprising the circuit board (see Sakamoto’s para 0140). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837